 

EXHIBIT 10.3

 

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of January, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of January 1, 2013, among the Depositor, Wells Fargo Bank, N.A., as master
servicer and securities administrator, and the Trustee (the “Pooling and
Servicing Agreement”), and United Shore Financial Services, LLC, a Michigan
limited liability company (“Shore”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between Assignor and Shore (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.     Assignor hereby grants, transfers and assigns to Depositor all of its
right, title and interest in, to and under the representations and warranties
made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the Purchase
Agreement to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor.

 

2.     Depositor hereby grants, transfers and assigns to Assignee all of its
right, title and interest in, to and under the representations and warranties
made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the Purchase
Agreement to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Purchase Agreement, and Assignee hereby accepts
such assignment from Depositor.

 

3.     Shore hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.     Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Shore as of the date hereof that:

 

 

 

 

(a)     Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)     Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)     There are no offsets, counterclaims or other defenses available to Shore
with respect to the Purchase Agreement;

 

(d)     Assignor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, and has all requisite power
and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)     Assignor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Assignor’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Assignor’s charter or by-laws or any legal restriction, or any material
agreement or instrument to which Assignor is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Assignor or its property is subject. The execution, delivery
and performance by Assignor of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on the part of Assignor. This Agreement has been duly executed
and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee, will constitute the valid and legally binding obligation
of Assignor enforceable against Assignor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(f)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 



2

 

 

5.     Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Shore that as of the date hereof:

 

(a)     Depositor is a Delaware corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation;

 

(b)     Depositor has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by Depositor in connection with the execution, delivery or performance by
Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.     Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Shore that as of the date hereof:

 

(a)     Assignee is a federal savings bank duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization; and

 

(b)     Assignee has been directed to enter into this Agreement pursuant to the
provisions of the Pooling and Servicing Agreement. The execution, delivery and
performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 



3

 

 

7.     Shore warrants and represents to, and covenants with, Assignor, Depositor
and Assignee as of the date hereof that:

 

(a)     Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)     Shore is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all requisite power and
authority to perform its obligations under the Purchase Agreement;

 

(c)     Shore has full corporate power and authority to execute, deliver and
perform its obligations under this Agreement, and to consummate the transactions
set forth herein. The consummation of the transactions contemplated by this
Agreement is in the ordinary course of Shore’s business and will not conflict
with, or result in a breach of, any of the terms, conditions or provisions of
Shore’s charter or by-laws or any legal restriction, or any material agreement
or instrument to which Shore is now a party or by which it is bound, or result
in the violation of any law, rule, regulation, order, judgment or decree to
which Shore or its property is subject. The execution, delivery and performance
by Shore of this Agreement and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate action
on part of Shore. This Agreement has been duly executed and delivered by Shore
and, upon the due authorization, execution and delivery by Assignor, Assignee
and the Depositor, will constitute the valid and legally binding obligation of
Shore enforceable against Shore in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)     No consent, approval, order or authorization of, or declaration, filing
or registration with, any governmental entity is required to be obtained or made
by Shore in connection with the execution, delivery or performance by Shore of
this Agreement, or the consummation by it of the transactions contemplated
hereby.

 

Restated Shore Representations and Warranties

 

8.     Pursuant to Section 32(d) of the Purchase Agreement, Shore hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date with respect to each Mortgage Loan and (b) the representations and
warranties set forth in Subsection 7.02 of the Purchase Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.

 



4

 

 

 In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under Subsection
7.03 and Subsection 12.01 of the Purchase Agreement, including, without
limitation, the right to compel Shore to repurchase Mortgage Loans pursuant to
Section 7.03 of the Purchase Agreement, subject to the provisions of Section 10
of this Agreement.

 

Recognition of Assignee

 

9.     From and after the date hereof, subject to Section 10 below, Shore shall
recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Shore had entered into a separate purchase agreement for the
purchase of the Mortgage Loans in the form of the Purchase Agreement, the terms
of which are incorporated herein by reference, as amended by this Agreement.

 

 

Enforcement of Rights

 

10.   (a)     Controlling Holder Rights. Shore agrees and acknowledges that
Sequoia Mortgage Funding Corporation, an Affiliate of the Depositor, in its
capacity as the initial Controlling Holder pursuant to the Pooling and Servicing
Agreement, and for so long as it is the Controlling Holder, will exercise all of
Assignee's rights as Purchaser under the following section of the Purchase
Agreement:

 

Purchase Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c)

Repurchase and Substitution





 

(b)     If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.   The parties agree that the Purchase Agreement shall be amended, solely
with respect to the Mortgage Loans, as follows:

 

(a)     Definitions.

 



5

 

 

(i)     The definitions of “Business Day” and “Repurchase Price” set forth in
Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day:     Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Michigan, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Maryland, Michigan, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price:     With respect to any Mortgage Loan, a price equal to (i)
the unpaid principal balance of the Mortgage Loan, plus (ii) interest on such
unpaid principal balance at the related Mortgage Interest Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

 (b)     The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)     The rights under the Purchase Agreement assigned to the Depositor and
the Assignee pursuant to this Agreement shall be under the Purchase Agreement as
amended by this Agreement.

 

Miscellaneous

 

12.   All demands, notices and communications related to the Mortgage Loans, the
Purchase Agreement and this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:

 

(a)   In the case of Shore,

 

 United Shore Financial Services, LLC

 555 S. Adams Road

 Birmingham, Michigan 48009

 Attention: Chief Executive Officer

 Phone: (248) 833-0459

 Facsimile: (248) 554-6049

 

 with a copy to

 

 General Counsel at the same address

 



6

 

 

(b)   In the case of Assignee,

 

 Christiana Trust, a division of Wilmington Savings Fund Society, FSB

 500 Delaware Avenue, 11th Floor

 Wilmington, Delaware, 19801

 Attention: Corporate Trust

 

(c)   In the case of Depositor,

 

 Sequoia Residential Funding, Inc.

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

(d)   In the case of Assignor,

 

 Redwood Residential Acquisition Corporation

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

(e)    In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager -- Sequoia Mortgage Trust 2013-2

 



7

 

 

(f)    In the case of the initial Controlling Holder,

 

 Sequoia Mortgage Funding Corporation

 One Belvedere Place, Suite 360

 Mill Valley, California 94941

 Attention: William Moliski

 

 with a copy to

 

 General Counsel at the same address

 

13.   This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent preempted by Federal law, and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws, without regard to the conflicts of laws provisions of the State
of New York or any other jurisdiction.

 

14.   No term or provision of this Agreement may be waived or modified unless
such waiver or modification is in writing and signed by the party against whom
such waiver or modification is sought to be enforced.

 

15.   This Agreement shall inure to the benefit of the successors and assigns of
the parties hereto. Any entity into which Assignor, Depositor, Assignee or Shore
may be merged or consolidated shall, without the requirement for any further
writing, be deemed Assignor, Depositor, Assignee or Shore, respectively,
hereunder.

 

16.   This Agreement shall survive the conveyance of the Mortgage Loans, the
assignment of the representations and warranties made by Shore pursuant to the
Purchase Agreement to the extent of the Mortgage Loans by Assignor to Depositor
and by Depositor to Assignee, and the termination of the Purchase Agreement.

 

17.   This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.   The Controlling Holder under the Pooling and Servicing Agreement is an
express third party beneficiary of this Agreement, and shall have the same power
and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Shore hereby consents to such
exercise and enforcement.

 



8

 

 

19.   It is expressly understood and agreed by the parties hereto that insofar
as this Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Christiana Trust, a division of Wilmington Savings Fund Society,
FSB (“Christiana Trust”) not in its individual capacity but solely as Trustee on
behalf of the trust created by the Pooling and Servicing Agreement referred to
herein (the “Trust”) in the exercise of the powers and authority conferred upon
and vested in it, and as directed in the Pooling and Servicing Agreement, (ii)
each of the undertakings and agreements herein made on behalf of the Trust is
made and intended not as a personal undertaking or agreement of or by Christiana
Trust but is made and intended for purposes of binding only the Trust, (iii)
nothing herein contained shall be construed as creating any liability on the
part of Christiana Trust, individually or personally, to perform any covenant
either express or implied in this Agreement, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto, and (iv) under no circumstances shall Christiana Trust
in its individual capacity or in its capacity as Trustee be personally liable
for the payment of any indebtedness, amounts or expenses owed by the Assignor
under the Purchase Agreement, as modified or supplemented by this Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

20.   Master Servicer. Shore hereby acknowledges that the Assignee has appointed
Wells Fargo Bank, N.A. to act as master servicer and securities administrator
under the Pooling and Servicing Agreement and hereby agrees to treat all
inquiries, demands, instructions, authorizations and other communications from
the Master Servicer as if the same had been received from the Assignee. The
Master Servicer, acting on behalf of the Assignee, shall have the rights of the
Assignee as the Purchaser under this Agreement, including, without limitation,
the right to enforce the obligations of Shore hereunder and under the Purchase
Agreement and the right to exercise the remedies of the Purchaser hereunder and
under the Purchase Agreement.

 

Shore shall make all remittances due by it to the Purchaser with respect to the
Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39116400, Sequoia Mortgage Trust 2013-2 Distribution Account

 

21.   Shore acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of the
Purchase Agreement, if there has been a breach of any representation or warranty
made with respect to the related Mortgage Loan in Subsection 7.01 of the
Purchase Agreement, Shore shall pay shipping expenses for sending any Mortgage
Loan Documents to Shore or as otherwise necessary to cure such breach.

 



9

 

 

22.   Rule 17g-5 Compliance. Shore hereby agrees that it shall provide any
information with respect to the Mortgage Loans or the origination thereof that
it is reasonably requested to provide to any Rating Agency or nationally
recognized statistical rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-2” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Shore in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Shore shall have no liability for (i) the Rule
17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Shore, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Shore or (ii) such
Rating Agency’s or NRSRO’s evaluation of Shore’s operations in general;
provided, however, that Shore shall not provide any information relating to the
Mortgage Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 



10

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

 



  REDWOOD RESIDENTIAL ACQUISITION CORPORATION     Assignor             By: /s/
John Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer      
              SEQUOIA RESIDENTIAL FUNDING, INC.     Depositor             By:
/s/ John Isbrandtsen     Name: John Isbrandtsen     Title: Authorized Officer  
          Christiana Trust, a division of Wilmington Savings Fund Society, FSB,
not in its individual capacity but solely as Trustee,     Assignee            
By: /s/ Jeffrey R. Everhart     Name: Jeffrey R. Everhart     Title: AVP        
            United Shore Financial Services, LLC             By: /s/ Herreld N.
Kirkpatrick III     Name: Herreld N. Kirkpatrick III     Title: Chief Executive
Officer  

  

 



Accepted and agreed to by:             WELLS FARGO BANK, N.A.     Master
Servicer             By: /s/ Graham M. Oglesby     Name: Graham M. Oglesby    
Title: Vice President    

  



Signature Page – Assignment of Representations and Warranties – United Shore
Financial (SEMT 2013-2)



 



 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



 

 



 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500
    1000324   1351225721 1 1 0 9 2 1000383 0.002500     1000324   1351228658 1 1
0 9 3 1000383 0.002500     1000324   1351226860 1 1 0 3 4 1000383 0.002500    
1000324   1351238232 1 1 0 7 5 1000383 0.002500     1000324   1351238816 1 1 0 9
6 1000383 0.002500     1000324   135124179 1 1 0 7 7 1000383 0.002500    
1000324   1351241905 1 1 0 7 8 1000383 0.002500     1000324   1351234174 1 1 0 9
9 1000383 0.002500     1000324   1351245098 1 1 0 9 10 1000383 0.002500    
1000324   1351233515 1 1 0 9 11 1000383 0.002500     1000324   1351247382 1 1 0
7 12 1000383 0.002500     1000324   1351247812 1 1 0 7 13 1000383 0.002500    
1000324   1351247412 1 1 0 7 14 1000383 0.002500     1000324   1312122002 1 1 0
9 15 1000383 0.002500     1000324   1351233195 1 1 0 9 16 1000383 0.002500    
1000324   1351236909 1 1 0 9 17 1000383 0.002500     1000324   1312124626 1 1 0
9 18 1000383 0.002500     1000324   1351236156 1 1 0 9 19 1000383 0.002500    
1000324   1451240765 1 1 0 3 20 1000383 0.002500     1000324   1351242089 1 1 0
3 21 1000383 0.002500     1000324   1351242876 1 1 0 9 22 1000383 0.002500    
1000324   1351241734 1 1 0 3 23 1000383 0.002500     1000324   1351236343 1 1 0
9 24 1000383 0.002500     1000324   1451238143 1 1 0 9 25 1000383 0.002500    
1000324   1351244816 1 1 0 9 26 1000383 0.002500     1000324   1351241171 1 1 0
9 27 1000383 0.002500     1000324   1351244992 1 1 0 7 28 1000383 0.002500    
1000324   1312124561 1 1 0 9 29 1000383 0.002500     1000324   1351243305 1 1 0
9 30 1000383 0.002500     1000324   1351242887 1 1 0 9 31 1000383 0.002500    
1000324   1351248310 1 1 0 9 32 1000383 0.002500     1000324   1351249699 1 1 0
9 33 1000383 0.002500     1000324   1351245572 1 1 0 7 34 1000383 0.002500    
1000324   1351246883 1 1 0 3 35 1000383 0.002500     1000324   1351244294 1 1 0
9 36 1000383 0.002500     1000324   1351251680 1 1 0 9 37 1000383 0.002500    
1000324   1351246907 1 1 0 9 38 1000383 0.002500     1000324   1351250579 1 1 0
7 39 1000383 0.002500     1000324   1351253055 1 1 0 7 40 1000383 0.002500    
1000324   1351250285 1 1 0 7 41 1000383 0.002500     1000324   1351240317 1 1 0
9 42 1000383 0.002500     1000324   1351250769 1 1 0 9 43 1000383 0.002500    
1000324   1351248121 1 1 0 9 44 1000383 0.002500     1000324   1351254589 1 1 0
7 45 1000383 0.002500     1000324   1351251120 1 1 0 9 46 1000383 0.002500    
1000324   1351239252 1 1 0 9 47 1000383 0.002500     1000324   1451252438 1 1 0
7 48 1000383 0.002500     1000324   1351253703 1 1 0 3 49 1000383 0.002500    
1000324   1351252591 1 1 0 9 50 1000383 0.002500     1000324   1351248235 1 1 0
7



 



  12 13 14 15 16 17 18 19 20   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1           2 0 0   2           2 4 0   3           2 4 0   4      
    2 4 0   5           2 4 0   6           2 4 0   7           2 4 0   8      
    2 0 0   9           2 4 0   10           2 4 0   11           2 4 0   12    
      2 0 0   13           2 0 0   14           1 0 0   15           2 4 0   16
          2 0 0   17           1 4 0   18           2 4 0   19           5 4 0  
20           2 0 0   21           2 0 0   22           2 4 0   23           2 4
0   24           5 4 0   25           2 4 0   26           2 0 0   27          
2 0 0   28           1 0 0   29           2 4 0   30           2 4 0   31      
    2 0 0   32           2 4 0   33           2 4 0   34           2 0 0   35  
        2 4 0   36           2 4 0   37           2 4 0   38           2 4 0  
39           2 4 0   40           2 0 0   41           2 4 0   42           2 0
0   43           2 4 0   44           2 4 0   45           2 0 0   46          
2 0 0   47           5 0 0   48           2 0 0   49           2 0 0   50      
    2 4 0  



 



  21 22 23 24 25 26 27 28 29   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity 1     200000.00   20121024 703000.00 0.042500 360 360 2     0.00  
20121101 600000.00 0.042500 360 360 3     0.00   20121107 750000.00 0.046250 360
360 4     0.00   20121106 552000.00 0.042500 360 360 5     0.00   20121026
526000.00 0.040000 360 360 6     0.00   20121025 940000.00 0.041250 360 360 7  
  0.00   20121109 900000.00 0.041250 360 360 8     0.00   20121026 1988000.00
0.037500 360 360 9     0.00   20121030 479000.00 0.037500 360 360 10     0.00  
20121102 686000.00 0.037500 360 360 11     0.00   20121106 697800.00 0.036250
360 360 12     0.00   20121109 577500.00 0.041250 360 360 13     0.00   20121105
960000.00 0.037500 360 360 14     0.00   20121103 819775.00 0.043750 360 360 15
    80000.00   20121022 840000.00 0.041250 360 360 16     0.00   20121031
884000.00 0.040000 360 360 17     0.00   20121115 694353.00 0.036250 180 180 18
    0.00   20121203 1050000.00 0.040000 360 360 19     0.00   20121016 774000.00
0.042500 360 360 20     0.00   20121121 999999.00 0.041250 360 360 21    
500000.00   20121114 1147924.00 0.037500 360 360 22     0.00   20121114
621075.00 0.038750 360 360 23     140000.00   20121128 812000.00 0.038750 360
360 24     0.00   20121029 686000.00 0.043750 360 360 25     0.00   20121123
862500.00 0.040000 360 360 26     295000.00   20121130 747000.00 0.040000 360
360 27     0.00   20121113 637000.00 0.038750 360 360 28     0.00   20121107
943114.00 0.038750 360 360 29     0.00   20121108 1153500.00 0.038750 360 360 30
    0.00   20121105 715000.00 0.037500 360 360 31     0.00   20121121 665000.00
0.037500 360 360 32     0.00   20121116 665000.00 0.038750 360 360 33     0.00  
20121026 686000.00 0.035000 360 360 34     0.00   20121123 1235000.00 0.037500
360 360 35     0.00   20121109 852000.00 0.040000 360 360 36     0.00   20121130
637000.00 0.038750 360 360 37     0.00   20121115 712000.00 0.040000 360 360 38
    0.00   20121127 630000.00 0.037500 360 360 39     0.00   20121128 688000.00
0.038750 360 360 40     0.00   20121115 1085625.00 0.038750 360 360 41     0.00
  20121123 1000000.00 0.038750 360 360 42     0.00   20121204 828000.00 0.040000
360 360 43     0.00   20121113 693500.00 0.040000 360 360 44     0.00   20121207
1855000.00 0.040000 360 360 45     50000.00   20121210 757000.00 0.040000 360
360 46     0.00   20121105 542000.00 0.038750 360 360 47     0.00   20121120
920000.00 0.041250 360 360 48     0.00   20121207 460000.00 0.035000 360 360 49
    125047.86   20121206 726000.00 0.040000 360 360 50     0.00   20121123
604000.00 0.038750 360 360



 



  30 31 32 33 34 35 36 37 38   First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date 1 20121201 1 0 0   701059.47 0.042500 3458.34 20121201 2 20130101 1
0 0   599173.36 0.042500 2951.64 20121201 3 20130101 1 0 0   749034.58 0.046250
3856.05 20121201 4 20130101 1 0 0   551239.49 0.042500 2715.51 20121201 5
20121201 1 0 0   524481.74 0.040000 2511.20 20121201 6 20121201 1 0 0  
937346.53 0.041250 4555.71 20121201 7 20130101 1 0 0   898731.90 0.041250
4361.85 20121201 8 20121201 1 0 0   1982002.16 0.037500 9206.74 20121201 9
20121201 1 0 0   477554.86 0.037500 2218.32 20121201 10 20130101 1 0 0  
684966.78 0.037500 3176.97 20121201 11 20130101 1 0 0   696725.61 0.036250
3182.33 20121201 12 20130101 1 0 0   576686.31 0.041250 2798.85 20121201 13
20130101 1 0 0   958554.09 0.037500 4445.91 20121201 14 20130101 1 0 0  
818670.74 0.043750 4093.02 20121201 15 20121201 1 0 0   837628.81 0.041250
4071.06 20121201 16 20121201 1 0 0   881448.39 0.040000 4220.35 20121201 17
20130101 1 0 0   691443.98 0.036250 5006.54 20121201 18 20130201 1 0 0  
1050000.00 0.040000 5012.86 20121201 19 20121201 1 0 0   771863.48 0.042500
3807.61 20121201 20 20130101 1 0 0   998590.01 0.041250 4846.49 20121201 21
20130101 1 0 0   1146195.04 0.037500 5316.22 20121201 22 20130101 1 0 0  
620160.03 0.038750 2920.52 20121201 23 20130101 1 0 0   810803.75 0.038750
3818.33 20121201 24 20121201 1 0 0   684148.51 0.043750 3425.10 20121201 25
20130101 1 0 0   861257.29 0.040000 4117.71 20121201 26 20130101 1 0 0  
745923.70 0.040000 3566.29 20121201 27 20130101 1 0 0   636061.57 0.038750
2995.41 20121201 28 20130101 1 0 0   941724.60 0.038750 4434.87 20121201 29
20130101 1 0 0   1151800.66 0.038750 5424.18 20121201 30 20130101 1 0 0  
713923.10 0.037500 3311.28 20121201 31 20130101 1 0 0   663998.41 0.037500
3079.72 20121201 32 20130101 1 0 0   664020.32 0.038750 3127.08 20121201 33
20121201 1 0 0   683837.61 0.035000 3080.45 20121201 34 20130101 1 0 0  
1233139.90 0.037500 5719.48 20121201 35 20130101 1 0 0   850772.42 0.040000
4067.58 20121201 36 20130101 1 0 0   636061.56 0.038750 2995.41 20121201 37
20130101 1 0 0   710974.13 0.040000 3399.20 20121201 38 20130101 1 0 0  
629051.12 0.037500 2917.63 20121201 39 20130101 1 0 0   686986.44 0.038750
3235.23 20121201 40 20130101 1 0 0   1084025.64 0.038750 5105.01 20121201 41
20130101 1 0 0   998526.80 0.038750 4702.37 20121201 42 20130201 1 0 0  
828000.00 0.040000 3953.00 20121201 43 20130101 1 0 0   692500.79 0.040000
3310.88 20121201 44 20130201 1 0 0   1855000.00 0.040000 8856.05 20121201 45
20130201 1 0 0   757000.00 0.040000 3614.03 20121201 46 20130101 1 0 0  
541201.53 0.038750 2548.68 20121201 47 20130101 1 0 0   918703.72 0.041250
4458.78 20121201 48 20130201 1 0 0   460000.00 0.035000 2065.61 20121201 49
20130201 1 0 0   726000.00 0.040000 3466.04 20121201 50 20130101 1 0 0  
603110.18 0.038750 2840.23 20121201



 



  39 40 41 42 43 44 45 46 47 48 49 50   Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1 0 0                     2 0 0                     3 0 0                  
  4 0 0                     5 0 0                     6 0 0                    
7 0 0                     8 0 0                     9 0 0                     10
0 0                     11 0 0                     12 0 0                     13
0 0                     14 0 0                     15 0 0                     16
0 0                     17 0 0                     18 0 0                     19
0 0                     20 0 0                     21 0 0                     22
0 0                     23 0 0                     24 0 0                     25
0 0                     26 0 0                     27 0 0                     28
0 0                     29 0 0                     30 0 0                     31
0 0                     32 0 0                     33 0 0                     34
0 0                     35 0 0                     36 0 0                     37
0 0                     38 0 0                     39 0 0                     40
0 0                     41 0 0                     42 0 0                     43
0 0                     44 0 0                     45 0 0                     46
0 0                     47 0 0                     48 0 0                     49
0 0                     50 0 0                    



 



  51 52 53 54 55 56 57 58 59 60 61   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period 1                       2                       3                  
    4                       5                       6                       7  
                    8                       9                       10          
            11                       12                       13                
      14                       15                       16                      
17                       18                       19                       20  
                    21                       22                       23        
              24                       25                       26              
        27                       28                       29                    
  30                       31                       32                       33
                      34                       35                       36      
                37                       38                       39            
          40                       41                       42                  
    43                       44                       45                      
46                       47                       48                       49  
                    50                      



 



  62 63 64 65 66 67 68 69 70 71   Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties 1             0   521 1 2             0   507 1 3             0   515
1 4             0   274 1 5             0   374 1 6             0   516 2 7    
        0   253 3 8             0   250 2 9             0   405 2 10            
0   706 2 11             0   742 3 12             0   317 2 13             0  
415 2 14             0   108 1 15             0   241 1 16             0   610 1
17             0   381 1 18             0   388 1 19             0   668 1 20  
          0   622 2 21             0   342 1 22             0   733 2 23        
    0   151 2 24             0   536 4 25             0   320 2 26             0
  453 1 27             0   531 2 28             0   649 1 29             0   736
1 30             0   755 1 31             0   101 1 32             0   271 2 33
            0   334 2 34             0   618 2 35             0   281 2 36      
      0   508 1 37             0   664 1 38             0   740 2 39            
0   497 1 40             0   168 1 41             0   729 3 42             0  
597 2 43             0   578 1 44             0   734 1 45             0   172 1
46             0   501 1 47             0   741 1 48             0   674 1 49  
          0   42 2 50             0   398 1



 



  72 73 74 75 76 77 78 79 80 81   Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1   1   30.25   15 1       2   0   23 1 7 1       3   1   20 16
15 1       4   0   6 6 0 1       5   1   25   0 1       6   1   5.75 5.75 0 1  
    7   1   20   0 1       8   0   19.25   1.5 1       9   0   30.75   3 1      
10   1   9.25   3 1       11   0   0 10 0 1       12   0   8 24 0 1       13   0
  12.5 0.75 0 1       14   0   0   8 1       15   1   10 4 7.5 1       16   0  
25   6 1       17   1   12.5   5 1       18   0   7   8 1       19   0   16.5 5
9 1       20   0   24   14 1       21   1   7   7 1       22   1   13 3 9 1    
  23   0   20.25   7 1       24   0   1   1.5 1       25   0   2 2 2 1       26
  1   15   20 1       27   0   0   0 1       28   1   12.75   10 1       29   0
  5   1.5 1       30   0   13.25 0.25 2.5 1       31   0   2.25   9.75 1      
32   0   8.25 2.75 1 1       33   0   3.5 14 0 1       34   1   16.25   7 1    
  35   0   6 5 5 1       36   0   23.25   7 1       37   0   0 8 20 1       38  
0   6 10 0 1       39   0   0.5 1 0 1       40   1   12   0 1       41   0  
24.75   7 1       42   0   1.5   7 1       43   0   35   12 1       44   1   7.5
  0 1       45   0   16.25   10 1       46   1   20   10 1       47   0   1 4 0
1       48   0   15   11 1       49   1   16   4 1       50   0   10 6.5 0 1    
 



 



  82 83 84 85 86 87 88 89 90 91   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower 1         796           2         789           3         757          
4         725           5         795           6         801           7      
  780           8         795           9         793           10         751  
        11         784           12         777           13         779        
  14         778           15         743           16         780           17
        746           18         772           19         752           20      
  772           21         799           22         731           23         729
          24         791           25         772           26         780      
    27         787           28         801           29         777          
30         780           31         807           32         781           33  
      789           34         797           35         788           36        
805           37         788           38         787           39         770  
        40         794           41         801           42         782        
  43         728           44         783           45         782           46
        812           47         753           48         774           49      
  784           50         778          



 



  92 93 94 95 96 97 98 99   Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy 1             000000000000   2            
000000000000   3             000000000000   4             000000000000   5      
      000000000000   6             000000000000   7             000000000000   8
            000000000000   9             000000000000   10            
000000000000   11             000000000000   12             000000000000   13  
          000000000000   14             000000000000   15            
000000000000   16             000000000000   17             000000000000   18  
          000000000000   19             000000000000   20            
000000000000   21             000000000000   22             000000000000   23  
          000000000000   24             000000000000   25            
000000000000   26             000000000000   27             000000000000   28  
          000000000000   29             000000000000   30            
000000000000   31             000000000000   32             000000000000   33  
          000000000000   34             000000000000   35            
000000000000   36             000000000000   37             000000000000   38  
          000000000000   39             000000000000   40            
000000000000   41             000000000000   42             000000000000   43  
          000000000000   44             000000000000   45            
000000000000   46             000000000000   47             000000000000   48  
          000000000000   49             000000000000   50            
000000000000  



 



  100 101 102 103 104 105 106 107 108   Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level 1   28307.42   0.00   28307.42 28307.42 1 5 2   13609.95
11165.59 0.00 0.00 24775.54 24775.54 1 5 3   30117.42 0.00 0.00 0.00 30117.42
30117.42 1 5 4   2371.03 6426.74 5126.57 0.00 8797.77 13924.34 1 5 5   43301.37
  0.00   43301.37 43301.37 1 5 6   9496.32 37174.01 0.00 0.00 46670.33 46670.33
1 5 7   129400.00   0.00   129400.00 129400.00 1 5 8   35416.68 0.00 63570.83
0.00 35416.68 98987.51 1 5 9   12360.40   1932.87   12360.40 14293.27 1 5 10  
13315.45   0.00   13315.45 13315.45 1 5 11   12500.00 9689.42 0.00 0.00 22189.42
22189.42 1 5 12   11587.50 10783.33 0.00 0.00 22370.83 22370.83 1 5 13  
19759.92 0.00 13000.00 0.00 19759.92 32759.92 1 5 14   0.00 2299.90 12341.11
0.00 2299.90 14641.01 1 5 15   20248.67 11740.64 0.00 0.00 31989.31 31989.31 1 5
16   24666.68 0.00 0.00 0.00 24666.68 24666.68 1 5 17   12802.42   10692.86  
12802.42 23495.28 1 5 18   17250.00   0.00   17250.00 17250.00 1 5 19   10951.20
1627.33 388.24 0.00 12578.53 12966.77 1 5 20   37084.92   19183.13   37084.92
56268.05 1 5 21   22815.00   0.00   22815.00 22815.00 1 5 22   16321.41 0.00
0.00 0.00 16321.41 16321.41 1 5 23   31097.32 0.00 0.00 0.00 31097.32 31097.32 1
5 24   17666.67 0.00 0.00 0.00 17666.67 17666.67 1 5 25   16258.08 15512.92 0.00
0.00 31771.00 31771.00 1 5 26   17547.49   0.00   17547.49 17547.49 1 5 27  
3164.70 0.00 13000.00 0.00 3164.70 16164.70 1 5 28   23279.17   0.00   23279.17
23279.17 1 5 29   30420.33   0.00   30420.33 30420.33 1 5 30   11166.34 7916.67
0.00 0.00 19083.01 19083.01 1 5 31   26660.25 0.00 0.00 0.00 26660.25 26660.25 1
5 32   8266.27 8741.16 0.00 0.00 17007.43 17007.43 1 5 33   9374.99 8039.99 0.00
0.00 17414.98 17414.98 1 5 34   24189.16 0.00 0.00 0.00 24189.16 24189.16 1 5 35
  12340.84 19044.05 0.00 0.00 31384.89 31384.89 1 5 36   13033.63 0.00 0.00 0.00
13033.63 13033.63 1 5 37   8183.79 10147.03 0.00 0.00 18330.82 18330.82 1 5 38  
14043.92 6258.34 0.00 0.00 20302.26 20302.26 1 5 39   22916.67 1.00 0.00 0.00
22917.67 22917.67 1 5 40   12979.58   0.00   12979.58 12979.58 1 4 41   16848.00
  0.00   16848.00 16848.00 1 5 42   29166.66   0.00   29166.66 29166.66 1 5 43  
14150.00   0.00   14150.00 14150.00 1 5 44   28143.08 0.00 0.00 0.00 28143.08
28143.08 1 5 45   9999.99 0.00 11857.78 0.00 9999.99 21857.77 1 5 46   11571.29
  33091.12   11571.29 44662.41 1 5 47   5625.00 17499.99 0.00 0.00 23124.99
23124.99 1 5 48   13905.84 0.00 0.00 0.00 13905.84 13905.84 1 5 49   21394.37
0.00 0.00 0.00 21394.37 21394.37 1 5 50   8691.00 14745.84 0.00 0.00 23436.84
23436.84 1 5



 



  109 110 111 112 113 114 115 116 117 118   Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method 1   3   4   907459.67 5107.14 0.180417     2   3   4   36935.73 4173.81
0.168465     3   3   4   123927.86 9965.40 0.330885     4   3   4   108674.87
3556.12 0.255389     5   3   4   718153.35 6486.93 0.149809     6   3   4  
88406.42 9003.73 0.192922     7   3   4   8141123.80 14815.91 0.114497     8   3
  4   1055578.97 18123.52 0.183089     9   3   4   176499.68 6330.92 0.442930  
  10   3   4   202544.45 5749.41 0.431785     11   3   4   287750.39 8203.41
0.369699     12   3   4   556666.72 7967.42 0.356152     13   3   4   267822.29
10178.64 0.310704     14   3   4   128663.85 6494.90 0.443610     15   3   4  
38421.67 6098.41 0.190639     16   3   4   300476.36 5894.89 0.238982     17   3
  4   151568.39 7365.49 0.313488     18   3   4   400051.72 6215.57 0.360323    
19   3   4   124230.17 5728.97 0.441819     20   3   4   398865.75 12368.67
0.219817     21   3   4   2974658.96 10174.46 0.445955     22   3   4  
321800.67 6162.74 0.377586     23   3   4   270026.16 12294.29 0.395349     24  
3   4   53992.87 4355.59 0.246543     25   3   4   137122.47 6183.27 0.194620  
  26   3   4   1201262.87 6020.58 0.343102     27   3   4   2061741.76 7030.14
0.434907     28   3   4   56347.15 8177.32 0.351272     29   3   4   228411.04
10043.97 0.330173     30   3   4   117622.98 5310.40 0.278279     31   3   4  
1161619.23 4596.12 0.172396     32   3   4   68029.33 5249.45 0.308656     33  
3   4   124742.11 7208.16 0.413906     34   3   4   128952.75 8338.70 0.344729  
  35   3   4   108725.78 8202.63 0.261356     36   3   4   348283.67 3507.23
0.269091     37   3   4   207847.86 3986.24 0.217461     38   3   4   170227.98
6465.05 0.318440     39   3   4   102844.46 4661.18 0.203388     40   3   4  
203197.31 5400.30 0.416061     41   3   4   90861.08 6387.25 0.379110     42   3
  4   492765.70 9253.68 0.317269     43   3   4   373114.82 4615.63 0.326193    
44   3   4   298162.41 12434.06 0.441816     45   3   4   76471.41 5650.41
0.258508     46   3   4   248895.12 4819.34 0.107906     47   3   4   193376.38
9824.26 0.424833     48   3   4   52238.32 4806.90 0.345675     49   3   4  
123190.17 6373.43 0.297902     50   3   4   61350.48 3890.09 0.165982    



 



  119 120 121 122 123 124 125 126 127 128   Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1   SALT LAKE CITY UT 84103 7 1   1350000.00 3 20120816 2  
SCOTTSDALE AZ 85266 7 1   766000.00 3 20120901 3   FALLBROOK CA 92028 7 1  
1180000.00 3 20120820 4   MOUNT PLEASANT SC 29464 7 1 704600.00 690000.00 98
20120910 5   TRAVERSE CITY MI 49684 1 2   852000.00 3 20120913 6   DRAPER UT
84020 1 1 1175000.00 1220000.00 3 20121005 7   MELBOURNE FL 32940 1 1 1800000.00
1800000.00 3 20120928 8   NAPA CA 94558 1 1   2840000.00 3 20121002 9  
GUNTERSVILLE AL 35976 1 1   620000.00 3 20121009 10   CORONA CA 92882 1 1  
925000.00 3 20120928 11   BELLEVUE WA 98004 1 1 1195000.00 1195000.00 3 20121017
12   ISLE OF PALMS SC 29451 7 2 770000.00 825000.00 3 20121017 13   ALTADENA CA
91001 1 1 1200000.00 1200000.00 3 20121014 14   MIAMI FL 33133 1 1   1450000.00
98 20120526 15   REISTERSTOWN MD 21136 7 1   1150000.00 3 20120822 16   SANTA
CRUZ CA 95060 1 1   1105000.00 3 20120828 17   TRAVERSE CITY MI 49684 1 1  
942000.00 3 20121002 18   BOULDER CO 80304 1 1   1470000.00 3 20120908 19  
SANTA MONICA CA 90405 1 1   1450000.00 3 20120924 20   HUNTINGTON BEACH CA 92649
7 1   2300000.00 3 20121022 21   IRVINE CA 92603 7 1   3800000.00 3 20121005 22
  PAWLEYS ISLAND SC 29585 1 1   955500.00 3 20120925 23   LUTHERVILLE MD 21030 1
1   1350000.00 3 20120914 24   EUGENE OR 97405 1 1   875000.00 3 20120920 25  
BOULDER CO 80304 1 1   1150000.00 3 20121003 26   SOLANA BEACH CA 92075 7 1  
1315000.00 3 20120926 27 100.000000 INDIAN WELLS CA 92210 7 1 910000.00
950000.00 3 20121003 28   HUNTINGON BEACH CA 92649 7 1   1295000.00 3 20120910
29   EDMOND OK 73013 7 1   1550000.00 3 20121009 30   SAN CLEMENTE CA 92672 1 1
  1200000.00 3 20121004 31   SAMMAMISH WA 98074 7 1   1500000.00 3 20121031 32  
SCOTTSDALE AZ 85251 1 1   1000000.00 3 20121026 33 100.000000 PARADISE VALLEY AZ
85253 1 1 980000.00 980000.00 3 20121004 34   BURBANK CA 91504 1 1   2400000.00
3 20121019 35   SAN JUAN CAPISTRANO CA 92675 7 1   1065000.00 3 20121015 36  
CASTLE PINES CO 80108 7 1   975000.00 3 20121101 37   LOS ANGELES CA 90005 1 1  
1800000.00 3 20121019 38 100.000000 CORAL GABLES FL 33134 1 1 900000.00
900000.00 3 20121020 39 100.000000 ENGLEWOOD CO 80113 1 1 860000.00 870000.00 3
20121109 40 100.000000 VENICE CA 90291 1 1 1447500.00 1455000.00 3 20121024 41  
PASADENA CA 91103 1 1   1250000.00 3 20121020 42   RANCHO PALOS VERDES CA 90275
1 1   1225000.00 3 20121023 43   SAN DIEGO CA 92131 7 1   925000.00 3 20121027
44 100.000000 WINTER PARK FL 32789 1 1 2650000.00 2650000.00 3 20121121 45   NEW
CANAAN CT 06840 1 1   1100000.00 3 20121026 46   CORONA CA 92882 7 1  
1050000.00 3 20121003 47 45.053700 NEWPORT BEACH CA 92660 1 1 1420000.00
1420000.00 3 20121030 48   CORONA CA 92881 1 1   809000.00 3 20121103 49   NEW
ROADS LA 70760 1 1   1200000.00 3 20121031 50 100.000000 LOUISVILLE KY 40205 1 1
755000.00 775000.00 3 20121106



 



  129 130 131 132 133 134 135 136 137 138   Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets 1               0.668800 0.520700 0 2               0.783200 0.783200 0 3
              0.635500 0.635500 0 4               0.800000 0.800000 0 5        
      0.617300 0.617300 0 6               0.800000 0.800000 0 7              
0.500000 0.500000 0 8               0.700000 0.700000 0 9               0.772500
0.772500 0 10               0.741600 0.741600 0 11               0.583900
0.583900 0 12               0.750000 0.750000 0 13               0.800000
0.800000 0 14               0.565300 0.565300 0 15               0.800000
0.730400 0 16               0.800000 0.800000 0 17               0.737100
0.737100 0 18               0.714200 0.714200 0 19               0.533700
0.533700 0 20               0.434700 0.434700 0 21               0.433600
0.302000 0 22               0.650000 0.650000 0 23               0.705100
0.601400 0 24               0.784000 0.784000 0 25               0.750000
0.750000 0 26               0.792300 0.568000 0 27               0.700000
0.700000 0 28               0.728200 0.728200 0 29               0.744100
0.744100 0 30               0.595800 0.595800 0 31               0.443300
0.443300 0 32               0.665000 0.665000 0 33               0.700000
0.700000 0 34               0.514500 0.514500 0 35               0.800000
0.800000 0 36               0.653300 0.653300 0 37               0.395500
0.395500 0 38               0.700000 0.700000 0 39               0.800000
0.800000 0 40               0.750000 0.750000 0 41               0.800000
0.800000 0 42               0.675900 0.675900 0 43               0.749700
0.749700 0 44               0.700000 0.700000 0 45               0.733600
0.688100 0 46               0.516100 0.516100 0 47               0.647800
0.647800 0 48               0.568600 0.568600 0 49               0.709200
0.605000 0 50               0.800000 0.800000 0



 



  139 140 141 142 143 144 145 146 147   Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date 1 0 0               2 0 0               3 0 0               4 0 0          
    5 0 0               6 0 0               7 0 0               8 0 0          
    9 0 0               10 0 0               11 0 0               12 0 0        
      13 0 0               14 0 0               15 0 0               16 0 0    
          17 0 0               18 0 0               19 0 0               20 0 0
              21 0 0               22 0 0               23 0 0               24
0 0               25 0 0               26 0 0               27 0 0              
28 0 0               29 0 0               30 0 0               31 0 0          
    32 0 0               33 0 0               34 0 0               35 0 0      
        36 0 0               37 0 0               38 0 0               39 0 0  
            40 0 0               41 0 0               42 0 0               43 0
0               44 0 0               45 0 0               46 0 0              
47 0 0               48 0 0               49 0 0               50 0 0          
   



 



  148 149 150 151 152 153 154 155 156 157   Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                     2                     3                     4      
              5                     6                     7                    
8                     9                     10                     11          
          12                     13                     14                    
15                     16                     17                     18        
            19                     20                     21                    
22                     23                     24                     25        
            26                     27                     28                    
29                     30                     31                     32        
            33                     34                     35                    
36                     37                     38                     39        
            40                     41                     42                    
43                     44                     45                     46        
            47                     48                     49                    
50                    



 



  158 159 160 161 162 163 164   Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) 1     30.25   200000.00 20421101 28307.42 2     23 25  
20421201 13609.95 3     20 16   20421201 30117.42 4     11 6   20421201 2371.03
5     25     20421101 43301.37 6     6 6   20421101 9496.32 7     20    
20421201 129400 8     19.25     20421101 35416.68 9     30.75     20421101
12360.4 10     20     20421201 13315.45 11     16 12   20421201 12500 12     8
24   20421201 11587.5 13     12.5 0.75   20421201 19759.92 14     0   0 20421201
0 15     10 7 80000 20421101 20248.67 16     26.25   0 20421101 24666.68 17    
12.5   0 20271201 12802.42 18     12   0 20430101 17250 19     20 5 0 20421101
10951.2 20     24   0 20421201 37084.92 21     33   187350 20421201 22815 22    
13 9 0 20421201 16321.41 23     28   93752 20421201 31097.32 24     15   0
20421101 17666.67 25     6 8 0 20421201 16258.08 26     35   295000 20421201
17547.49 27     0   0 20421201 3164.7 28     12.75   0 20421201 23279.17 29    
5   0 20421201 30420.33 30     13.25 6 0 20421201 11166.34 31     10   0
20421201 26660.25 32     8.25 15 0 20421201 8266.27 33     18 18 0 20421101
9374.99 34     16.25   0 20421201 24189.16 35     6 5 0 20421201 12340.84 36    
23.25   0 20421201 13033.63 37     0 8 0 20421201 8183.79 38     12 12 0
20421201 14043.92 39     7 12 0 20421201 22916.67 40     12   0 20421201
12979.58 41     24.75   0 20421201 16848 42     17   0 20430101 29166.66 43    
35   0 20421201 14150 44     15   0 20430101 28143.08 45     19   50000 20430101
9999.99 46     20   0 20421201 11571.29 47     4 4 0.00 20421201 5625 48     25
  0 20430101 13905.84 49     16   24985 20430101 21394.37 50     15 15 0
20421201 8691



 



  165 166 167 168 169 170 171 172   Primary Borrower Wage Income (Bonus) Primary
Borrower Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower
Wage Income (Bonus) Co-Borrower Wage Income (Commission) Originator Doc Code RWT
Income Verification RWT Asset Verification 1 0 0 0 0 0 Full Two Years Two Months
2 0 0 11165.59 0 0 Full Two Years Two Months 3 0 0 0 0 0 Full Two Years Two
Months 4 5126.57 0 6426.74 0 0 Full Two Years Two Months 5 0 0 0 0 0 Full Two
Years Two Months 6 0 0 37174.01 0 0 Full Two Years Two Months 7 0 0 0 0 0 Full
Two Years Two Months 8 0 0 0 0 0 Full Two Years Two Months 9 0 0 0 0 0 Full Two
Years Two Months 10 0 0 0 0 0 Full Two Years Two Months 11 0 0 9689.42 0 0 Full
Two Years Two Months 12 0 0 10783.33 0 0 Full Two Years Two Months 13 0 13000 0
0 0 Full Two Years Two Months 14 0 0 2299.9 0 0 Full Two Years Two Months 15 0 0
11740.64 0 0 Full Two Years Two Months 16 0 0 0 0 0 Full Two Years Two Months 17
0 0 0 0 0 Full Two Years Two Months 18 0 0 0 0 0 Full Two Years Two Months 19
388.24 0 1627.33 0 0 Full Two Years Two Months 20 0 0 0 0 0 Full Two Years Two
Months 21 0 0 0 0 0 Full Two Years Two Months 22 0 0 0 0 0 Full Two Years Two
Months 23 0 0 0 0 0 Full Two Years Two Months 24 0 0 0 0 0 Full Two Years Two
Months 25 0 0 15512.92 0 0 Full Two Years Two Months 26 0 0 0 0 0 Full Two Years
Two Months 27 0 0 0 0 0 Full Two Years Two Months 28 0 0 0 0 0 Full Two Years
Two Months 29 0 0 0 0 0 Full Two Years Two Months 30 0 0 7916.67 0 0 Full Two
Years Two Months 31 0 0 0 0 0 Full Two Years Two Months 32 0 0 8741.16 0 0 Full
Two Years Two Months 33 0 0 8039.99 0 0 Full Two Years Two Months 34 0 0 0 0 0
Full Two Years Two Months 35 0 0 19044.05 0 0 Full Two Years Two Months 36 0 0 0
0 0 Full Two Years Two Months 37 0 0 10147.03 0 0 Full Two Years Two Months 38 0
0 6258.34 0 0 Full Two Years Two Months 39 0 0 1 0 0 Full Two Years Two Months
40 0 0 0 0 0 Full Two Years Two Months 41 0 0 0 0 0 Full Two Years Two Months 42
0 0 0 0 0 Full Two Years Two Months 43 0 0 0 0 0 Full Two Years Two Months 44 0
0 0 0 0 Full Two Years Two Months 45 11857.78 0 0 0 0 Full Two Years Two Months
46 0 0 0 0 0 Full Two Years Two Months 47 0 0 17499.99 0 0 Full Two Years Two
Months 48 0 0 0 0 0 Full Two Years Two Months 49 0 0 0 0 0 Full Two Years Two
Months 50 0 0 14745.84 0 0 Full Two Years Two Months



 



 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.5 to Form 8-K filed by the

Issuing Entity on January 29, 2013 

 

 

 

 

 

 

